Citation Nr: 0427311	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran had recognized service from January 1945 to 
January 1946, and from February 1946 to March 1950.  The 
veteran died in May 1995, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  This case was the subject of a November 
2003 Decision of the Court of Appeals for Veterans Claims 
(Court), vacating the Board's March 2001 decision in this 
matter and remanding the case to the Board for adjudication.  
The below action is directed in view of the Court's Decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

As was noted by the Court of Appeals for Veterans Claims in 
its November 2003 Decision in this case, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In a November 2003 decision, the Court of Appeals for 
Veterans Claims (CAVC, Court) found that no document in the 
record specifically states, as a section 5103(a) complying 
notice must, what evidence was necessary to substantiate the 
appellant's claim.  The Court further held that the notice 
failed to adequately inform the appellant of 38 U.S.C.A. § 
1318 and her potential rights under that statute.

38 U.S.C.A. § 1318 provides that the Secretary shall pay 
benefits to the surviving spouse and to the children of a 
deceased veteran in the same manner as if the veteran's death 
were service connected if the veteran dies, not as the result 
of the veteran's own willful misconduct, and was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability rated totally disabling if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death or the 
disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty. 
 
Even after the appellant requested that her claim be 
adjudicated under 38 U.S.C.A. § 1318, she was not notified of 
the requirement, also found in 38 C.F.R. § 3.22(a)(2) (2000), 
that the veteran had to have been service connected as 
totally disabled or entitled to such a rating for a 
continuous period of at least 10 years immediately preceding 
his death.  The Court held that because of these omissions, 
VA's notice failed to comply with the required notice 
provisions of 38 U.S.C.A. § 5103(a).  

The appellant also argues that VA failed to comply with the 
assistance provisions of the VCAA by not obtaining her 
husband's VA medical records from 1964 through 1995, and the 
Court has agreed.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c)(2) (2003).  The Secretary's argument that the 
appellant neither provided specific dates in which the 
veteran received treatment nor showed the relevance of such 
records, and therefore it was unnecessary for VA to obtain 
them, was found by the Court to be unpersuasive.  In the 
Court's view, VA has a duty in this case to obtain relevant 
VA medical records under 38 C.F.R. § 3.159(c)(2), 
particularly when a claimant argues that the records support 
her claim.  As such, VA should have attempted to obtain the 
veteran's complete VA medical records to determine whether 
information contained within them would support the 
appellant's claim, and it was error to decide the matter 
before doing so.
 
Because of the above errors in notice and assistance to the 
claimant, this appeal was remanded by the Court to the Board.  

The Court further noted that the U.S. Court of Appeals for 
the Federal Circuit had directed the Secretary to stay all 
adjudications where 38 U.S.C. § 1318 and 38 C.F.R. § 3.22 
(2000) may be outcome determinative pending conclusion of 
expedited rulemaking.  Nat' Org. of Veterans Advocates v. 
Secretary of Veterans Affairs, 314 F .3d 1373, 1375 (2003); 
see Nat' Org. of Veterans Advocates v. Secretary of Veterans 
Affairs, 260 F.3d 1365, 1380 (2001).  More generally, the 
Board notes that during the pendency of the appellant's claim 
a complex series of legal developments has occurred with 
respect to the issue of entitlement to Dependency and 
Indemnity and Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, as follows:

a.  In January 2000, the Department of Veterans Affairs 
(VA) amended 38 C.F.R. § 3.22 (the implementing regulation 
for 38 U.S.C. § 1318) to restrict the award of DIC benefits 
to cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

	b.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

c.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 
38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, 
which interprets a virtually identical veterans benefit 
statute, 38 C.F.R. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes (1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited rulemaking.  

	d.  In August 2001, the Board and all VA regional 
offices and centers suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C. § 1318 where 
the veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, as these 
cases may involve "hypothetical entitlement."  Chairman's 
Memorandum No. 01-01-17 (August 23, 2001); VBA Fast Letter 
No. 01-77 (Aug. 17, 2001).

e.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to 
provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16309-16317 (April 5, 2002).

f.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit acknowledged that VA had determined that 
the two statutes at issue should be interpreted in the same 
way and had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under 1318, will 
be decided taking into regard prior determinations issued 
during the veteran's lifetime.  The Federal Circuit held that 
VA could properly construe the "entitled to receive" 
language of sections 1311(a)(2) and 1318 in the same way, and 
could properly construe the language of the two statutory 
sections to bar the filing of new claims, i.e., claims where 
no claim had been filed during the veteran's life or the 
claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  The Federal Circuit 
held that, although VA could construe the language of the two 
statutory sections to foreclose the reopening of all total 
disability claims filed during the veteran's lifetime except 
for CUE claims, VA did not address why other grounds for 
reopening closed proceedings (in addition to CUE) should not 
also be allowed.  

g.  The Federal Circuit remanded the case for VA to 
explicitly consider the various interpretations of sections 
1311 and 1318 concerning the issue of reopening, and to make 
a rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  

In the present case, although there is a prior final denial 
of a claim for dependency and indemnity compensation in 
February 1998, that claim was denied on the basis that the 
appellant's claim for service connection for the cause of the 
veteran's death was not supported by the evidence of record.  
The present claim pursuant to 38 U.S.C.A. § 1318, for 
compensation "in the same manner as if" the veteran's death 
was service connected, has been adjudicated by the RO, the 
Board, and the Court as an initial claim pursuant to this 
other theory of entitlement; there has been no requirement 
that new and material evidence be received  to reopen the 
Section 1318 claim imposed by the RO, Board, or the Court.  
Therefore, as the Board construes the Federal Circuit's stay 
currently in effect, in the context of the facts of this 
case, it does not apply to the current claim.

Nevertheless, the matter is a complex one and the RO should 
ensure the evidence or appellant's contentions do not meet 
the conditions of the revised, more limited stay, as its 
interpretation or implementation by VA, the Court, or the 
Federal Circuit  evolves over time.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification, specific to her claim for 
entitlement to dependency and indemnity 
compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318, of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  In so doing, the RO should 1) attempt 
to obtain the veteran's complete VA 
medical records, to include those dated 
from 1964 through 1995, and 2) inform the 
appellant of the evidence required to 
substantiate her claim, to include the 
requirement, found in 38 C.F.R. § 
3.22(a)(2) (2000), that the veteran had 
to have been service connected as totally 
disabled or entitled to such a rating for 
a continuous period of at least 10 years 
immediately preceding his death (emphasis 
added).  The Court has held that because 
of these prior omissions, VA's notice and 
assistance failed to comply with the 
provisions of the VCAA.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should then readjudicate the 
issue of entitlement to Dependency and 
Indemnity and Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 
provided that the claim as developed is 
not then subject to the stay imposed by 
NOVA II, described above, or any 
subsequent legally binding stay on 
adjudication of her claim.  The RO should 
readjudicate the issue on appeal with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in February 
2000.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2000 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



